Title: [August 1787]
From: Adams, John
To: 



      1787. August 7 i.e. 6
      
      
       At Kingsbridge, the southerly Point of the County of Devonshire, the birth Place of my Brother Cranch. Went Yesterday to Church in the Morning, dined with Mr. Burnell, went to the Presbyterian Meeting afternoon, drank Tea with Mr. Trathan, and went to the Baptist Meeting in the Evening.—Lord Petre is the Lord of this mannor.—The Nephew of my Brother Cranch possesses the Family Estate, which I saw, very near the Church, four Lotts of very fine Land in high Cultivation. The Nephews and Nieces are married and settled here, all Tradesmen and Farmers in good Business and comfortable Circumstances and live in a harmony with each other, that is charming.—On Saturday We passed thro Plympton And Modbury. From the last Town emigrated my Brother Cranch with Mr. Palmer. It is a singular Village at the Bottom of a Valley formed by four high and steep hills. On Fryday We went out from Plymouth to Horsham, to see Mr. Palmer, the Nephew of our Acquaintance in America. His sister only was at home. This is a pleasant Situation. We had before seen Mr. Andrew Cranch at Exeter, the aged Brother of my friend, and Mr. William Cranch, another Brother deprived by a Paralytick Stroke of all his faculties.
       Mr. Bowring, at Exeter, went with me to see Mr. Towgood, the author of the dissenting Gentlemans answer to Mr. Whites three Letters, 87 years of age.
       Brook is next Door to Swainstone and Strachleigh, near Lee Mill Bridge, about two miles from Ivy Bridge. Strachleigh did belong to the Chudleighs the Dutchess of Kingstons Family.
       Haytor Rock is at the Summit of the highest Mountain in Dartmore Forrest. Brentor is said by some to be higher.
      
      
       
        
   
   Here begin the scraps of JA’s Diary, nine paper booklets or folded sheets, of various sizes and shapes, which are collectively designated D/JA/46 in the Adams Papers and which complete the MS of the Diary as JA kept it, very intermittently, from 1787 to 1804.


        
   
   As to the date of this entry, since JA says he attended church and meeting three times “Yesterday,” it can only be supposed that he was writing on Monday, 6 August.


        
   
   The top edge of this sheet of the MS is charred. Some words and parts of words have been supplied, in brackets, from the text printed by CFA.


       
       
        
   
   Both Burnell and Trathan were connections of the Cranches in Kingsbridge, a village which was so overwhelmingly “the Chief resort of the Cranch family” that bells were set ringing soon after the Adamses’ arrival, and no fewer than fifteen members and connections of the family called on the travelers during their first evening there (AA to Mrs. Cranch, 15 Sept. 1787, MWA).


       
       
        
   
   In a letter to her niece Elizabeth Cranch, 1 Oct. 1787 (Dft, Adams Papers), AA furnished a detailed and vivid account of the expedition from Plymouth to Horsham on 3 August. Since “we were the first coach and four that ever attempted Horsham House,” the trip was full of difficulties and perils, which John Cranch proved himself a veritable Samson in overcoming.


       
       
        
   
   Michaijah Towgood, a nonconformist clergyman and prolific writer of theological tracts (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.).


       
       
        
   
   These were places in Devon that the Adamses passed through or near on Saturday, 4 Aug., while traveling from Plymouth to Kingsbridge. They dined at Ivybridge, and JA made a side trip of several miles to Brook to visit William Cranch, another of Richard’s brothers (AA to Mrs. Cranch, 15 Sept. 1787, MWA). In AA’s Diary (M/AA/i) there is an undated, detached note on the final leaf: “Cadleigh, Brook, Strashleigh, Ivey Bridge, visited by Mr. A in company with Mr. J. Cranch.”


       
      
      

      Monday. Aug. 6.
      
      
       Dined at Totness, thro which the River Dart runs to Dartmouth. Slept at Newton bushell.
      
      
       
        
   
   This date is evidently correct, being a second entry written this day (see note 1 on preceding entry). On the 7th the Adamses were back in Exeter, for on that day JA recorded receiving a supply of cash at the bank in Exeter (Accounts, 31 May 1785–10 April 1788, Lb/JA/36, Adams Papers, Microfilms, Reel No. 124).


       
       
        
   
   These places were along the road from Kingsbridge to Exeter. By the 12th the tourists were in Bristol, where according to AA2 “We visited Lord Clifford’s grounds.” On the 15th, probably, they toured the colleges and other sights of Oxford, and they devoted the following day to a very thorough inspection of Blenheim Palace. See AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., 1:89–94; AA to Lucy Cranch, 3 Oct. 1787, MWA, printed in AA, LettersLetters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848.,  ed. CFA, 1848, p. 336–340. The precise date of their return to London is not known, but it was probably about 20 August.


        
   
   Thus ends JA’s European Diary. His commission to Great Britain, limited to three years, was due to expire on 24 Feb. 1788, and exactly a year and a month before that date he had written to Secretary Jay formally requesting that Congress recall him, not only from the British Court but from his mission to the Netherlands and his joint mission (with Jefferson) to the Barbary Powers, so that he would be able to embark “in the Early Spring Ships in 1788” (24 Jan. 1787, LbC, Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:691–693). To make certain that his intention would not be doubted, JA addressed a letter next day to the Massachusetts delegates in Congress announcing his “fixed resolution” against remaining longer in Europe even if Congress voted to extend his appointments: “To be explicit I am determined to come home” (25 Jan., LbC, Adams Papers). While the convention to frame a new federal constitution sat, Congress was even more depleted than usual, and it took no action on JA’s request (on which Jay had reported favorably on 26 July) until 5 Oct. 1787, when it voted that “the honble. John Adams ... be permitted agreeably to his request, to return to America at any time after the 24th. day of February ... 1788,” and also that “the thanks of Congress be presented to him for the patriotism, perseverence, integrity and diligence with which he has ably and faithfully served his Country” ( JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 33:612–613).


        
   
   Jay’s letter of 16 Oct. transmitting this intelligence reached JA in mid-December. The resolves were gratifying to the recipient (who had not, however, waited for them in order to begin winding up his affairs and preparing for his homeward voyage), but Congress’ failure to send with them actual letters of recall, as JA had requested, posed a problem of protocol for him, especially with respect to the Dutch government. Without a letter of recall it would be difficult to terminate his mission to The Hague with due politeness except in person, and JA did not relish the prospect of either another winter’s crossing and recrossing of the North Sea or visiting again a country in which his best friends had been swept out of power, or worse, by the recent counter-revolution in the Dutch Republic. As time grew short he adopted the expedient of writing, so to speak, his own letters of recall, in the form of memorials to the Stadholder and the States General that explained why a personal leave-taking was almost impossible. To his mortification the memorials were returned by Secretary Fagel, who politely but firmly pronounced them unsatisfactory unless accompanied by letters of recall. At first JA thought he would risk the offense of returning to America without taking formal leave, but on second thought he reluctantly decided to pay a last visit to The Hague, and he so informed Jay on the day after he had his final and perfunctory audience with George III. (Jay to JA, 16 Oct. 1787, with enclosed resolves of Congress, Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:796–800. JA to Jay, 16 Dec, LbC, Adams Papers; same,[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols. p. 824. JA to the Prince of Orange and to the States General of the United Provinces, 25 Jan. 1788, enclosed in a letter of the same date to Hendrik Fagel, letter-book copies, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:470–472. Fagel to JA, 12 Feb., Adams Papers; Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:828–829. JA to Jay, 16, 21 Feb., letterbook copies, Adams Papers; same,[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols. p. 827–828, 832. JA, draft of remarks on taking leave of George III, 20 Feb., Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:480, note.)


        
   
   Though he did not know it when he left London (29 Feb.) for Hellevoetsluis and The Hague (where he arrived on 4 March), JA was to transact much more important business in the Netherlands than his ceremonial leave-takings. A day or two after he completed those ceremonies he wrote AA from Amsterdam to tell her that he “should have been in London at this hour if you had not ... laid a Plott, which has brought me to this Town.—Mr. Jefferson at the Receipt of your Letter [of 26 Feb., mentioning JA’s forthcoming trip to The Hague; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 12:624], come post to meet me, and he cutts out so much Business for me, to put the Money Matters of the United States upon a sure footing, that I certainly shall not be able to get into the Packet at Helvoet before Saturday.... I thought myself dead, and that it was well with me, as a Public Man: but I think I shall be forced, after my decease, to open an additional Loan. At least this is Mr. Jeffersons opinion, and that of Mr. Vanstaphorst” (11 March, Adams Papers). The fourth and final loan that JA negotiated with the Willinks and Van Staphorsts was in the amount of one million guilders, at 5 per cent interest, to be entirely redeemed in fifteen years; the contract was signed on 13 March, and JA as usual spent the following days in signing obligations, to the number of one thousand. Though undertaken at JA’s sole discretion, the loan was promptly ratified by Congress, 2 July (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 34:283; an English text, followed by a signed copy of the ratification, is in DLC:Continental Congress Miscellany). Jefferson’s purpose in urging JA to execute a new loan, as he told Jay in a dispatch from Amsterdam, 16 March, had been to secure funds sufficient not only to meet immediate and very pressing needs but to carry the credit of the United States safely through the “trying interval” of the next two years while the new government was establishing itself (Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 12:671–672; see also Jefferson’s account in his Writings, ed. FordThe Writings of Thomas Jefferson, ed. Paul Leicester Ford, New York and London, 1892–1899; 10 vols., 1:114–117; and P. J. van Winter, Het aandeel van den Amsterdamschen handel aan den opbouw van het Amerikaansche gemeenebest, The Hague, 1927–1933, vol. 1: ch. 6, esp. p. 179–186).


        
   
   JA returned to London a few days before the end of March and found that AA had moved to the Bath Hotel in Picadilly so that the furniture and books in the Grosvenor Square legation could be packed for shipping. WSS, AA2, and their infant son had already left for Falmouth, where they were to embark on a vessel bound for New York. On 30 March, just as he was stepping into his carriage to leave for Portsmouth, JA received the official letters of recall from the British and Dutch governments he had so ardently wanted earlier. He posted one to Lord Carmarthen and the other to the new Dutch ambassador in London, Baron van Nagell, and set off. (The original letters of recall, dated 12 Feb. and signed by Pres. Cyrus Griffin and Secretary Jay, are in the Public Record Office, London, F.O. 4, vol. 6, and in the Rijksarchief, The Hague, respectively; letterbook copies of the covering letters are in Adams Papers.)


       
      
     